IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
C.L.T., A CHILD,

              Petitioner,

v.                                                       Case No. 5D16-3033

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed September 23, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, and
Laura J. Klossner, Assistant Public
Defender, Orlando, for Petitioner

No Appearance for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the July 11, 2016 juvenile

disposition and sentence in Case No. 16-CJ-002103-A-OR, in the Circuit Court in and

for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

LAWSON, C.J., TORPY and COHEN, JJ., concur.